Citation Nr: 0528788	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-18 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to August 8, 
2002, based on an initial determination.  

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD, from August 8, 2002, based on an initial determination.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and ex-wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an August 1997 decision by the 
RO which granted service connection for PTSD; a subsequent RO 
decision in September 1998 assigned a 50 percent evaluation, 
effective from November 25, 1996, the date of receipt of 
claim.  A personal hearing at the RO was held in July 1998.  
By rating action in November 2002, the RO assigned an 
increased rating to 70 percent, effective from August 8, 
2002.  The Board remanded the appeal to the RO for additional 
development in October 2003.  

The issue of an evaluation in excess of 70 percent from 
August 8, 2002 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
an evaluation in excess of 50 percent prior to August 8, 
2002, have been obtained by VA.  

2.  From the initial grant of service connection to August 8, 
2002, the veteran's symptoms for PTSD are not shown to impair 
occupational and social functioning beyond that contemplated 
by a 50 percent rating.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD, 
from the initial grant of service connection to August 8, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.126, 4.130, Part 4, including Diagnostic 
Code (DC) 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The current claim arises from a request to reopen a claim for 
service connection, and was received in November 1996.  The 
Board concludes that information and discussion as contained 
in the August 1997 rating decision, the statement of the case 
issued in September 1998, the April 2001, March 2002, January 
2003, and April 2005 supplemental statements of the case 
(SSOC), the Board remand in October 2003, and in letters sent 
to the veteran in September 2002, May 2004, and March 2005 
have provided him with sufficient information regarding the 
applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence showing 
the severity of his PTSD; of what evidence was necessary to 
substantiate the claim for an increased rating; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a personal hearing 
at the RO in July 1998.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how the 
claim was still deficient.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide 
that portion of the appeal addressed hereinbelow, would not 
be prejudicial error to the veteran.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by him is harmless.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

The record reflects that since 1994 the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits.  The administrative law judge recognized that the 
veteran's disabilities included alcoholic liver disease, 
peptic ulcer disease, shortness of breath, generalized 
degenerative joint disease, lumbosacral strain, alcohol abuse 
depression, post-traumatic stress disorder, bipolar disorder, 
and mixed substance abuse.  Although the medical records upon 
which the award for disability benefits was based have not 
been obtained, the Board finds this to be harmless error, as 
the issue before the Board involves a higher rating beginning 
in November 1996, two years after the award of SSA benefits.  
SSA records dated 1994 and earlier would thus have little, if 
any value in ascertaining the veteran's mental state in 1996 
and thereafter.

The evidence shows that the veteran was hospitalized at a VA 
Medical Center for polysubstance abuse in December 1996.  At 
that time, he reported that he had been unemployed since 1992 
and was in receipt of Social Security disability since 1994.  
He reported a history of alcohol abuse since high school, 
with only a couple of short periods of abstinence.  He 
reported several DUI's, incarceration for public intoxication 
40 to 50 times, totaled at least 25 cars, smoked marijuana at 
least once a day, and a $50/day crack cocaine habit.  On 
mental status examination, he appeared in no acute distress 
and his eye contact was good.  He was alert and well oriented 
and denied any hallucinations, delusions, or thought 
disorder.  He denied any suicidal or homicidal ideations.  
After four days, the veteran insisted on being discharged.  
The physician commented that he showed no motivation for a 
clean and sober lifestyle, and opined that the risk of 
relapse was very high.  

On VA psychiatric examination in May 1997, the examiner 
indicated that the claims file was reviewed, and he provided 
a brief history of the veteran's medical treatment since 
1971.  The veteran reported sleep disturbance, nightmares 
once or twice a week, intrusive thoughts, flashbacks, and 
hypervigilance.  He said that he kept to himself and was 
verbally aggressive with people and physically aggressive 
with inanimate objects.  He denied any current startle 
response, and said that he drank alcohol and smoked marijuana 
daily.  On mental status examination, he was casually 
groomed, candid, polite, and answered questions readily.  His 
motor activity and gait were normal, eye contact was good, 
and his quality of speech was normal and relevant.  He was 
well oriented, his memory was intact, and his intellectual 
functioning was within normal range.  His mood was dysphoric 
as he appeared depressed and anxious, and his affect was 
flat.  He denied any current suicidal or homicidal ideations, 
or any symptoms of psychosis.  Impulse control appeared 
contained, and his insight and judgment appeared poor.  The 
diagnoses included PTSD, and cannabis and alcohol dependence.  

On VA psychiatric examination in September 1998, the 
veteran's complaints were unchanged.  The examiner indicated 
that the claims file was reviewed, and he provided a 
description of the veteran's medical history.  The veteran 
denied any history of suicide attempts and indicated that he 
stopped smoking marijuana in November 1996.  The veteran 
reported that he was separated from his wife for five months 
and that he now lived with his cousin.  His daily activities 
included walking in the woods for three or four hours and 
reading books; he liked to fish twice a month.  He did not 
get along with his son or his wife, and only socialized with 
his cousin and her boyfriend.  He reported that he drank a 
beer once in a while, that stopped smoking marijuana three 
years earlier and stopped cocaine use a long time ago; he 
used heroin only one time about five years earlier.  He 
reported that he felt awful all the time and had no 
motivation or reason for living.  He reported frequent crying 
spells, and said that when his wife started to argue he would 
just walk away.  His appetite was good and he gained 10 
pounds over the previous six months.  His libido was intact, 
but he reported no sexual partner.  

On mental status examination, the veteran was casually 
dressed; clean but unshaven, and appeared his stated age.  He 
was tearful at times, but cooperative and without any 
psychomotor abnormalities.  His speech was soft, coherent, 
and fluent, and his thoughts were goal directed.  He denied 
any audiovisual hallucinations or any suicidal or homicidal 
ideations.  He said that he had fleeting thoughts in the past 
but had never acted on them because of his wife and son.  He 
believed that the government was after him since Vietnam.  
His affect was appropriate, his mood dysphoric, his cognitive 
functions were grossly preserved, and his impulse control 
appeared contained.  The diagnoses included PTSD, chronic, 
cannabis dependence in long-term remission, alcohol 
dependence in partial remission, and depression, not 
otherwise specified.  The current Global Assessment of 
Functioning (GAF) score was 50, and the past year was 48.  

VA outpatient records showed that the veteran was seen for 
various physical maladies on numerous occasions from 1998 to 
2000.  The records do not reflect any treatment for any 
psychiatric problems during that time.  A respiratory 
progress note in March 2000 indicated that he was alert, well 
oriented, cooperative, and in no acute distress.  He was well 
nourished and well developed, but appeared depressed.  

On VA psychiatric examination in August 2001, the examiner 
indicated that the claims file was reviewed, and he included 
a description of the veteran's medical history.  The veteran 
reported that he was divorced since 1999, and that he lived 
with an aunt.  The examiner noted that the veteran was 
hospitalized for drug abuse 1998 and 1999.  The veteran 
reported additional symptoms of panic attacks, anxiety, and 
feelings of worthlessness.  Since being placed on Paxil, he 
reported the interim period between episodes of depression 
were longer, and that his nightmares were less frequent.  His 
reported an occasional beer and marijuana, and said that his 
last use of cocaine was two years ago.  His daily activities 
were unchanged, except that he no longer enjoyed fishing.  
The clinical findings on mental status examination were 
essentially the same as on VA examination in September 1998.  
He was well groomed and casually dressed.  His mood was 
dysphoric and he was tearful at times.  His speech was 
coherent, fluent, and relevant, and his thoughts were linear.  
He was alert and well oriented, his affect was appropriate, 
and his cognitive function grossly preserved.  He reported a 
history of occasional fleeting suicidal thoughts, but said 
that he tried to think positive to deter that behavior, and 
he denied any audiovisual hallucinations.  The diagnoses were 
unchanged.  His GAF score was 48 currently and 540 in the 
past.  

VA outpatient records from May 2000 to August 2002 showed 
treatment primarily for chronic pain problems; he was seen at 
the mental health clinic on four occasions.  In May 2001, the 
veteran reported that he couldn't recall why he stopped 
coming for psychiatric treatment but said that he wanted to 
restart again.  He said that he was alcohol and drug free for 
over a year.  He reported a passive death wish, saying that 
he would be better off dead than to stay in pain all the 
time.  He denied any current suicidal or homicidal ideations 
and said that he would not put his family and friends through 
that type of trauma.  He denied any psychotic symptoms.  He 
reported a history of public intoxication, including several 
DUI's, reckless driving, speeding, and driving without a 
license.  He also reported six months of incarcerated since 
he was last evaluated in May 1999.  His complaints and the 
clinical findings on mental status examination were unchanged 
from the prior VA examinations.  

The veteran failed to attend a scheduled appointment for 
substance abuse at the mental health clinic in November 2001.  
He was seen on a couple of occasions in May and June 2002, 
complaining primarily of chronic back pain.  He reported that 
he was out of his pain medications and thought that he might 
be going through withdrawal.  His psychiatric complaints and 
the clinical findings were essentially the same as on the 
prior VA examinations.  His mood was depressed and he 
described it as a 3 to 4 on a scale of 10.  He referred to 
feeling like he would be better off dead because of his 
chronic pain, but said that he was not thinking or planning 
to hurt himself in anyway.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 1997 rating decision 
that granted service connection for PTSD and a September 1998 
decision that assigned a 50 percent evaluation, effective 
from November 25, 1996, the date of receipt of the veteran's 
claim.  38 C.F.R. § 3.400(q), (r) (2004).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Total occupational and social impairment, due to such 
symptoms as:
 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name
10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:
70 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:
50
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and 
maintaining effective work and social 
relationships

38 C.F.R. § 4.130, General Formula for Rating Mental 
Disorders (2005)

Analysis

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than 50 percent prior to August 2002.  
The clinical findings do not show the frequency, severity, or 
duration of psychiatric symptoms necessary for a rating of 70 
percent or higher under the criteria cited above.  The 
material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 70 percent or greater.  38 C.F.R. § 4.130 (2004).  

The veteran's psychiatric symptomatology and the findings on 
the three VA examinations as well as the outpatient reports 
conducted during the pendency of the appeal are not 
materially different.  The reported symptomatology included 
depression, sleep disturbance, isolation, nightmares, and 
avoidance behavior.  The findings from all three VA 
examinations showed that he was well groomed, cooperative and 
well oriented.  He was relevant, coherent, goal-directed, and 
organized.  His speech was clear and there were no signs or 
symptoms of psychosis or delusional thinking.  Aside from the 
three VA examinations, the veteran rarely sought any 
psychiatric help during the relevant period.  Moreover, the 
few times he was seen, there were no demonstrable changes in 
his symptoms or the clinical findings from those noted on the 
examinations.  There were no obsessional rituals or 
illogical, obscure or irrelevant speech.  He has no true 
suicidal ideations; near-continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation, or neglect of 
personal appearance and hygiene.  

Except for a GAF score of 42, when he was treated for 
polysubstance abuse in September 1998, overall, the GAF 
scores prior to August 2002 ranged from 48 to 50.  A GAF 
score between 41 and 50 contemplates a level of impairment of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score.  
In this case, the clinical findings from all of the 
examinations prior to August 2002 do not support a finding 
that the veteran has occupational and social impairment to 
the degree contemplated under the criteria for an evaluation 
in excess of 50 percent.  

Clearly, the evidence shows reduced reliability and problems 
with interpersonal relationships.  However, the evidence does 
not suggest that his PTSD symptoms are of such severity to 
warrant a rating of 70 percent or higher prior to August 8, 
2002.  Accordingly, the Board concludes that the veteran does 
not meet or nearly approximate the level of disability 
required for a rating in excess of 50 percent.  


ORDER

An evaluation in excess of 50 percent for PTSD from the 
initial grant of service connection to August 8, 2002, is 
denied.  


REMAND

Concerning the claim for an evaluation in excess of 70 
percent from August 8, 2002, the Board finds that additional 
development must be undertaken.  

Subsequent to the October 2003 remand, the veteran underwent 
a VA psychiatric examination in April 2005 to determine the 
extent and severity of his PTSD.  However, the claims file 
was not made available to the examiner for review.  
Furthermore, the examiner's assessment of the severity of the 
veteran's PTSD appeared to rely more on a self-described 
history of symptoms rather than on a longitudinal review of 
all the evidence of record and conflicts with the findings 
and conclusions from other evidence of record.  

The veteran claims that he uses crack cocaine and other 
illegal substances as a means of self-medication due to 
symptoms such as, trouble falling asleep, insomnia, low 
appetite, and feeling jittery.  (See August 2002 VA 
outpatient treatment report).  Without discussion or 
analysis, the examiner opined that his polysubstance abuse 
was most likely an attempt at self medication to deal with 
his psychiatric problems and his chronic pain syndrome.  
However, the veteran's chronic pain disorder is related to 
his nonservice connection back disorder and can not be 
considered as part and parcel of his service-connected PTSD.  
The Board has some reservation as to the unexplained opinion.  
The Board also notes that the veteran is an unreliable 
historian and has contradicted himself on numerous occasions 
regarding his symptoms and his polysubstance history.  (See 
for example August 2002 and September 2004 VA outpatient 
treatment reports).  None of these factors were considered or 
discussed by the examiner in April 2005, and have a direct 
bearing on the claim for an increased rating.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

Given the absence of relevant clinical information, the 
failure to review the claims file, and the absence of any 
analysis of the veteran's polysubstance abuse and his overall 
symptoms, the Board is compelled to remand the appeal for 
additional development.  See Murinscsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA which treated him 
for his PTSD since April 2005.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.   

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected PTSD, alone since August 8, 
2002.  All indicated tests and studies 
are to be performed.  The claims folder 
and a copy of this remand must be made 
available to the psychiatrist for review, 
and a notation to the effect that this 
record review took place should be 
included in the report.  The examiner, to 
the extent feasible, must dissociate 
those complaints and findings related to 
PTSD from any co-existing psychiatric 
disability or polysubstance abuse.  The 
examiner should indicate which of the 
following criteria ((a), (b), or (c)), 
more closely reflects the degree of 
impairment caused by the service-
connected PTSD prior to August 8, 2002:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
pertaining to PTSD alone, covered in the 
rating schedule cited above must be 
addressed so that the Board may rate the 
veteran in accordance with the specified 
criteria.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
PTSD from August 8, 2002, have been 
provided by the examiner and whether he 
or she has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including VCAA 
and implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


